              Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 1 of 15


 1   REESE LLP
 2   Michael R. Reese (Cal. State Bar No. 206773)
     100 West 93rd Street, 16th Floor
 3   New York, New York 10025
     Telephone: (212) 643-0500
 4   Facsimile: (212) 253-4272
     Email: mreese@reesellp.com
 5

 6   REESE LLP
     George V. Granade (Cal. State Bar No. 316050)
 7   8484 Wilshire Boulevard, Suite 515
     Los Angeles, California 90211
 8   Telephone: (212) 643-0500
     Facsimile: (212) 253-4272
 9
     Email: ggranade@reesellp.com
10
     Counsel for Plaintiff
11   (additional counsel on signature page)

12

13

14                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
     __________________________________________
16                                             :
     HAROLD DAVIS,                             :
17
                                               :
18         Plaintiff,                          :
                                               :
19   v.                                        :         Civil Action No.: 19-cv-7650
                                               :
20   PINTEREST, INC.,                          :         COMPLAINT AND JURY
21                                             :         DEMAND
           Defendant.                          :
22                                             :
     __________________________________________:
23

24

25

26
27

28



                                                     1
                Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 2 of 15


 1                             COMPLAINT FOR COPYRIGHT INFRINGEMENT

 2            Plaintiff, HAROLD DAVIS (“Davis” or “Plaintiff”), brings this complaint in the United States

 3   District Court for the Northern District of California against PINTEREST, INC. (“Pinterest” or

 4   “Defendant”), alleging as follows:

 5

 6                                                   PARTIES

 7      1. Plaintiff is a renowned digital artist and award-winning professional photographer. Davis is

 8   also the author of many bestselling photography books including: The Way of the Digital

 9   Photographer (Peachpit Press, awarded as a Best Photography Book of the Year by Photo.net);

10   Achieving Your Potential As a Photographer: A Photographer’s Creative Companion and Workbook

11   (Focal Press); and Photographing Flowers (Focal Press, rated the Best Guide to Flower Photography

12   by Digital Photographer Magazine).

13      2. Plaintiff is a Moab Master printmaker and a Zeiss Lens Ambassador. Davis’ photographs

14   have been licensed by art publishers, corporations, and online and print publications throughout the

15   world.

16      3. Plaintiff’s work has been exhibited in venues worldwide including but not limited to:

17   Photokina (Cologne, Germany); PhotoPlus Expo (New York, New York); Weston Gallery (Carmel,

18   CA); the Gallery Photo in (Oakland, California); the Arts & Friends Gallery (Heidelberg, Germany);

19   and the Awagami Gallery (Tokushima, Japan).

20      4. On information and belief, Pinterest is a Delaware corporation existing under the laws of the

21   State of California, with headquarters in San Francisco, California. Pinterest is a social media web

22   and mobile application company.

23

24

25

26
27

28



                                                         2
               Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 3 of 15


 1                                           JURISDICTION AND VENUE

 2       5. This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal

 3   question); and 28 U.S.C. § 1338(a) (copyright).

 4       6. This is a civil action seeking damages for copyright infringement under the copyright laws of

 5   the United States (17 U.S.C. § 101 et seq.).

 6       7. This Court has personal jurisdiction over Defendant, and venue in this District is proper

 7   under 28 U.S.C. § 1391(b) because the events giving rise to the claims occurred in this district,

 8   Defendant engaged in infringement in this district, Defendant resides in this district, and Defendant

 9   is subject to personal jurisdiction in this district.

10       8. This Court also has personal jurisdiction over Defendant, and venue in this District is proper

11   under 28 U.S.C. § 1400(a).

12                           FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

13       9. Pinterest was founded in 2010. Pinterest reported revenue of $261,249,000 for fiscal year

14   2019. Pinterest claims more than 300 million active users worldwide. Pinterest trades on the New

15   York Stock Exchange under the ticker symbol PINS. As of the date of this filing, Pinterest has a

16   current market capitalization of $13.7 Billion.

17       10. The vast majority of Pinterest’s revenue is derived from advertising. The company bills itself

18   as a “visual discovery platform” which allows users to create thematic virtual “pinboards”, or

19   “boards”, by “pinning” images to their boards. These images are to some extent captured personally

20   by the individual Pinterest users, but are largely copied by Pinterest users from sources on the

21   Internet. As a result of this collection and display of images, Pinterest offers “online marketing

22   services to brands, which allows brands to connect with people on the basis of their shared tastes and

23   interests”---in other words, to target the specific interests of users, such as a home decorating project.

24   In addition, Pinterest’s application serves to direct users to existing “pins” and “boards” the

25   application’s logic believes will interest the user based on searches and prior activities of the user,

26   and sends frequent emails containing numerous previously “pinned” images to users to encourage
27   them to visit the Pinterest website and application.

28       11. According to the 2018 Global Infringement Report from Copytrack, as many as 2.5 billion

     images are stolen per day on the web. More alarmingly, the report asserts 85% of the 3 billion

                                                             3
              Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 4 of 15


 1   images shared daily on the internet are used without a valid license – with the creators and image

 2   agencies largely unaware that they have been used without permission.

 3      12. Pinterest’s platform was built on the idea of sharing and collecting digital objects. Pinterest

 4   Terms and Conditions of Service purportedly grants Pinterest and its users a “non-exclusive, royalty-

 5   free, transferable, sublicensable, worldwide license to use, store, display, reproduce, save, modify,

 6   create derivative works, perform, and distribute the user content on the platform.”

 7      13. Simply put, Pinterest provides a mechanism for people to violate the copyright rights of

 8   others. Pinterest encourages the wholesale, unauthorized copying of photographs when it states on

 9   its commercial website, www.pinterest.com: Pinterest is a virtual pinboard. Pinterest allows you to

10   organize and share all the beautiful things you find on the web. You can browse pinboards created

11   by other people to discover new things and get inspiration from people who share your interests.

12      14. Plaintiff captured the photograph, “Bounty of the Garden - Center” (“Copyrighted

13   Photograph 1”) on May 29, 2014. [Exhibit 1].

14      15. On or about September 1, 2014, Plaintiff posted Copyrighted Photograph 1 to

15   www.flickr.com/photos/harold_davis/14352726082 (Last visited November 1, 2019). [Exhibit 2].

16      16. Plaintiff registered Copyrighted Photograph 1 with the United States Copyright Office on

17   May 17, 2016 (Registration No.: VA 2-010-614).

18      17. Plaintiff captured the photograph, “Camellia japonica” (“Copyrighted Photograph 2”) on

19   January 9, 2011. [Exhibit 3].

20      18. On or about June 1, 2011, Plaintiff posted Copyrighted Photograph 2 to

21   www.flickr.com/photos/harold_davis/5344964915 (Last visited November 1, 2019). [Exhibit 4].

22      19. Plaintiff registered Copyrighted Photograph 2 with the United States Copyright Office on

23   May 17, 2016 (Registration No.: VA 2-007-152).

24      20. Plaintiff captured the photograph, “Poppies and Peonies” (“Copyrighted Photograph 3”) on

25   June 2, 2014. [Exhibit 5].

26      21. On or about November 1, 2015, Plaintiff posted Copyrighted Photograph 3 to
27   www.flickr.com/photos/harold_davis/14152756340 (Last visited November 1, 2019). [Exhibit 6].

28      22. Plaintiff registered Copyrighted Photograph 3 with the United States Copyright Office on

     May 17, 2016 (Registration No.: VA 2-010-614).

                                                          4
              Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 5 of 15


 1      23. Plaintiff captured the photograph, “Dragonfly Wing” (“Copyrighted Photograph 4”) on May

 2   28, 2011. [Exhibit 7].

 3      24. On or about November 1, 2011, Plaintiff posted Copyrighted Photograph 4 to

 4   www.flickr.com/photos/harold_davis/5795540648 (Last visited November 1, 2019). [Exhibit 8].

 5      25. Plaintiff registered Copyrighted Photograph 4 with the United States Copyright Office on

 6   May 17, 2016 (Registration No.: VA 2-007-152).

 7      26. Plaintiff captured the photograph, “Iris Friends” (“Copyrighted Photograph 5”) on April 5,

 8   2014. [Exhibit 9].

 9      27. On or about June 1, 2014, Plaintiff posted Copyrighted Photograph 5 to

10   www.flickr.com/photos/harold_davis/13676505594 (Last visited November 1, 2019). [Exhibit 10].

11      28. Plaintiff registered Copyrighted Photograph 5 with the United States Copyright Office on

12   May 17, 2016 (Registration No.: VA 2-010-614).

13      29. Plaintiff captured the photograph, “Tulips Are for Peeking” (“Copyrighted Photograph 6”) on

14   April 3, 2016. [Exhibit 11].

15      30. On or about August 1, 2016, Plaintiff posted Copyrighted Photograph 6 to

16   www.flickr.com/photos/harold_davis/26003874840 (Last visited November 1, 2019). [Exhibit 12].

17      31. Plaintiff registered Copyrighted Photograph 6 with the United States Copyright Office on

18   June 20, 2016 (Registration No.: VA 1-298-439).

19      32. Plaintiff captured the photograph, “Shell Essay 6” (“Copyrighted Photograph 7”) on March

20   24, 2012. [Exhibit 13].

21      33. On or about May 1, 2012, Plaintiff posted Copyrighted Photograph 7 to

22   www.flickr.com/photos/harold_davis/6868545932 (Last visited November 1, 2019). [Exhibit 14].

23      34. Plaintiff registered Copyrighted Photograph 7 with the United States Copyright Office on

24   May 17, 2016 (Registration No.: VA 2-007-190).

25      35. Plaintiff captured the photograph, “Poppies” (“Copyrighted Photograph 8”) on May 11,

26   2009. [Exhibit 15].
27      36. On or about July 1, 2009, Plaintiff posted Copyrighted Photograph 8 to

28   www.flickr.com/photos/harold_davis/4332426417 (Last visited November 1, 2019). [Exhibit 16].



                                                       5
              Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 6 of 15


 1      37. Plaintiff registered Copyrighted Photograph 8 with the United States Copyright Office on

 2   May 17, 2016 (Registration No.: VA 2-007-192).

 3      38. Plaintiff captured the photograph, “Sunflowers and Friends” (“Copyrighted Photograph 9”)

 4   on August 22, 2015. [Exhibit 17].

 5      39. On or about November 1, 2015, Plaintiff posted Copyrighted Photograph 9 to

 6   www.flickr.com/photos/harold_davis/20695970680 (Last visited November 1, 2019). [Exhibit 18].

 7      40. Plaintiff registered Copyrighted Photograph 9 with the United States Copyright Office on

 8   June 27, 2016 (Registration No.: VA 2-008-048).

 9      41. Plaintiff captured the photograph, “Unbearable Lightness of Iris” (“Copyrighted Photograph

10   10”) on July 3, 2008. [Exhibit 19].

11      42. On or about November 1, 2008, Plaintiff posted Copyrighted Photograph 10 to

12   www.flickr.com/photos/harold_davis/2637145247 (Last visited November 1, 2019). [Exhibit 20].

13      43. Plaintiff registered Copyrighted Photograph 10 with the United States Copyright Office on

14   May 18, 2016 (Registration No.: VA 2-007-196).

15      44. On October 1, 2019, Defendant copied, posted, and distributed Copyrighted Photograph 1 via

16   email (“Email 1”) titled, “We found some fresh Pins for you”. [Exhibit 21].

17      45. Email 1 includes an active link,

18   www.pinterest.com/pin/375839531395224951/?utm_campaign=rtpinrecs&e_t=4b4c275840604059a

19   f3c1e06629135a&utm_content=375839 (“Link 1”), to a larger version of Copyrighted Photograph 1,

20   as well as copies of additional photographs authored by and subject to copyright by Plaintiff.

21   [Exhibit 22].

22      46. Copyrighted Photograph 1, as displayed on Email 1 and Link 1, included the following

23   copyright information: “© Harold Davis.” [Exhibit 21-22].

24      47. Link 1 contained an active “Save” button, which enabled any viewer of Link 1 to copy

25   Copyrighted Photograph 1 to a Pinterest “board.” [Exhibit 22].

26      48. The “Save” button included an interface display including the following text: “© Harold
27   Davis” immediately adjacent to Copyrighted Photograph 1. [Exhibit 22].

28



                                                         6
               Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 7 of 15


 1      49. Link 1 contained an active “Send” button, which enabled any viewer of Link 1 to copy

 2   Copyrighted Photograph 1 to a selection of social media platforms, including WhatsApp, Facebook,

 3   Twitter, and Facebook Messenger. [Exhibit 23].

 4      50. On September 30, 2019, Defendant copied, posted, and distributed Copyrighted Photograph

 5   2 via email (“Email 2”) titled, “Initial Research for Practical Photography, bloemen and 12 other

 6   boards like yours”. [Exhibit 24].

 7      51. Email 2 includes an active link,

 8   www.pinterest.com/kyra9518/harold_davis/?utm_campaign+rdboards&e_t=5840c247c48016b9fac0

 9   db7a9f&utm_content+8372474556648 (“Link 2”), to a larger version of Copyrighted Photograph 2,

10   as well as copies of additional photographs authored by and subject to copyright by Plaintiff.

11   [Exhibit 25].

12      52. Copyrighted Photograph 2, as displayed on Email 2 and Link 2, included the following

13   copyright information: “Harold Davis.” [Exhibit 24-25].

14      53. Link 2 contained an active “Save” button, which enabled any viewer of Link 2 to copy

15   Copyrighted Photograph 2 to a Pinterest “board.” [Exhibit 26].

16      54. The “Save” button included an interface display including the following text: “Harold

17   Davis” immediately adjacent to Copyrighted Photograph 2. [Exhibit 26].

18      55. Link 2 contained an active “Send” button, which enabled any viewer of Link 2 to copy

19   Copyrighted Photograph 2 to a selection of social media platforms, including WhatsApp,

20   Facebook, Twitter, and Facebook Messenger. [Exhibit 26].

21      56. On October 6, 2019, Defendant copied, posted, and distributed Copyrighted Photograph 3

22   via email (“Email 3”) titled, “We picked these 14 Pins just for you”. [Exhibit 27].

23      57. Email 3 includes an active link,

24   www.pinterest.com/pin/375839531395224944/?utm_campaign=rtpinrecs&e_t=633eb0ec49b747

25   909fedcd69efadc6a7&utm_content=37583953139 (“Link 3”), to a larger version of Copyrighted

26   Photograph 3, as well as copies of additional photographs authored by and subject to copyright
27   by Plaintiff. [Exhibit 28].

28      58. Copyrighted Photograph 3, as displayed on Email 3 and Link 3, included the following

     copyright information: “© Harold Davis.” [Exhibit 27-28].

                                                         7
               Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 8 of 15


 1      59. Link 3 contained an active “Save” button, which enabled any viewer of Link 3 to copy

 2   Copyrighted Photograph 3 to a Pinterest “board.” [Exhibit 28].

 3      60. The “Save” button included an interface display including the following text: “© Harold

 4   Davis” immediately adjacent to Copyrighted Photograph 3. [Exhibit 28].

 5      61. Link 3 contained an active “Share” button, which enabled any viewer of Link 3 to copy

 6   Copyrighted Photograph 3 to a selection of social media platforms, including WhatsApp,

 7   Facebook, Twitter, and Facebook Messenger. [Exhibit 29].

 8      62. On October 15, 2019, Defendant copied, posted, and distributed Copyrighted Photograph

 9   4 via email (“Email 4”) titled, “Beautiful Flowers, Dragonflies and 12 other boards like yours”.

10   [Exhibit 30].

11      63. Email 4 includes an active link,

12   www.pinterest.com/glasswrght/dragonflies/?utm_campaign=rdboards&e_t=19b564fb519b46c85

13   1de77544ffdd48&utm_content=2140618572277 (“Link 4”), to a larger version of Copyrighted

14   Photograph 4. [Exhibit 31].

15      64. Link 4 contained an active “Save” button, which enabled any viewer of Link 4 to copy

16   Copyrighted Photograph 4 to a Pinterest “board.” [Exhibit 31].

17      65. Link 4 contained an active “Send” button, which enabled any viewer of Link 4 to copy

18   Copyrighted Photograph 4 to a selection of social media platforms, including WhatsApp,

19   Facebook, Twitter, and Facebook Messenger. [Exhibit 32].

20      66. The “Send” button included an interface display including the following text: “© Harold

21   Davis” immediately adjacent to Copyrighted Photograph 4. [Exhibit 32].

22      67. On October 12, 2019, Defendant copied, posted, and distributed Copyrighted Photograph

23   5 via email (“Email 5”) titled, “Interested in Photography and Art? 14 ideas picked for you”.

24   [Exhibit 33].

25      68. Email 5 includes an active link,

26   www.pinterest.com/com/pin/5656240334425223219/?utm_campaign=rtpinrecs&e_t=f79a000f0
27   511446be3b0392caf97c17&utm_content=5652403442 (“Link 5”), to a larger version of

28   Copyrighted Photograph 5, as well as copies of additional photographs authored by and subject

     to copyright by Plaintiff. [Exhibit 34].

                                                         8
               Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 9 of 15


 1      69. Copyrighted Photograph 5, as displayed on Email 5 and Link 5, included the following

 2   copyright information: “© Harold Davis.” [Exhibit 34].

 3      70. Link 5 contained an active “Save” button, which enabled any viewer of Link 5 to copy

 4   Copyrighted Photograph 5 to a Pinterest “board.” [Exhibit 34].

 5      71. The “Send” button included an interface display including the following text: “© Harold

 6   Davis” immediately adjacent to Copyrighted Photograph 5. [Exhibit 34].

 7      72. Link 5 contained an active “Send” button, which enabled any viewer of Link 5 to copy

 8   Copyrighted Photograph 5 to a selection of social media platforms, including WhatsApp,

 9   Facebook, Twitter, and Facebook Messenger. [Exhibit 35].

10      73. The “Send” button included an interface display including the following text: “© Harold

11   Davis” immediately adjacent to Copyrighted Photograph 5. [Exhibit 35].

12      74. On October 15, 2019, Defendant copied, posted, and distributed Copyrighted Photograph

13   6 via email (“Email 6”) titled, “Interested in Photography and Art? 14 ideas picked for you”.

14   [Exhibit 36].

15      75. Email 6 includes an active link,

16   www.pinterest.com/pin/546483736016067523/?utm_campaign=rtpinrecs&e_t=deb0006362fff45

17   b99e1a09f5ef80d421&utm_content=54648373601 (“Link 6”), to a larger version of Copyrighted

18   Photograph 6, as well as copies of additional photographs authored by and subject to copyright

19   by Plaintiff. [Exhibit 37].

20      76. Copyrighted Photograph 6, as displayed on Email 6 and Link 6, included the following

21   copyright information: “© Harold Davis.” [Exhibit 36-37].

22      77. Link 6 contained an active “Save” button, which enabled any viewer of Link 6 to copy

23   Copyrighted Photograph 6 to a Pinterest “board.” [Exhibit 37].

24      78. The “Save” button included an interface display including the following text: “© Harold

25   Davis” immediately adjacent to Copyrighted Photograph 6. [Exhibit 37].

26      79. Link 6 contained an active “Send” button, which enabled any viewer of Link 6 to copy
27   Copyrighted Photograph 6 to a selection of social media platforms, including WhatsApp,

28   Facebook, Twitter, and Facebook Messenger. [Exhibit 38].



                                                         9
              Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 10 of 15


 1      80. The “Send” button included an interface display including the following text: “© Harold

 2   Davis” immediately adjacent to Copyrighted Photograph 6. [Exhibit 38].

 3      81. On October 20, 2019, Defendant copied, posted, and distributed Copyrighted Photograph

 4   7 via email (“Email 1”) titled, “bloemen and 12 other boards like yours”. [Exhibit 39].

 5      82. Email 7 includes an active link, www.pinterest.com/shirleylblundel/photography-and-

 6   digital-art/?utm_campaign=rdboards&e_t=3df066169d24e6b8f87bd4b9e141f5&utm_content

 7   (“Link 7”), to a larger version of Copyrighted Photograph 7 as well as copies of additional

 8   photographs authored by and subject to copyright by Plaintiff. [Exhibit 40].

 9      83. Link 7 contained an active “Save” button, which enabled any viewer of Link 7 to copy

10   Copyrighted Photograph 7 to a Pinterest “board.” [Exhibit 41].

11      84. The “Save” button included an interface display including the following text: “© Harold

12   Davis” immediately adjacent to Copyrighted Photograph 7. [Exhibit 41].

13      85. Link 7 contained an active “Send” button, which enabled any viewer of Link 7 to copy

14   Copyrighted Photograph 7 to a selection of social media platforms, including WhatsApp,

15   Facebook, Twitter, and Facebook Messenger. [Exhibit 41].

16      86. The “Send” button included an interface display including the following text: “© Harold

17   Davis” immediately adjacent to Copyrighted Photograph 7. [Exhibit 41].

18      87. On October 17, 2019, Defendant copied, posted, and distributed Copyrighted Photograph

19   8 via email (“Email 8”) titled, “Flower Photography Tips, High Key photography and 12 other

20   boards like yours.” [Exhibit 42].

21      88. Email 8 includes an active link, www.pinterest.com/debbi2kuk/high-key-

22   photography/?utm_campaign=rdboards&e_t=11c820541975419754836863919db2a5d9c53e&ut

23   m_content=11990 (“Link 8”), to a larger version of Copyrighted Photograph 8, as well as copies

24   of additional photographs authored by and subject to copyright by Plaintiff. [Exhibit 43].

25      89. Link 8 contained an active “Save” button, which enabled any viewer of Link 8 to copy

26   Copyrighted Photograph 8 to a Pinterest “board.” [Exhibit 44].
27      90. Link 8 contained an active “Send” button, which enabled any viewer of Link 8 to copy

28   Copyrighted Photograph 8 to a selection of social media platforms, including WhatsApp,

     Facebook, Twitter, and Facebook Messenger. [Exhibit 44].

                                                        10
               Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 11 of 15


 1      91. On October 1, 2019, Defendant copied, posted, and distributed Copyrighted Photograph 9

 2   via email (“Email 9”) titled, “We picked these 14 Pins just for you.” [Exhibit 45].

 3      92. Email 9 includes an active link,

 4   www.pinterest.com/pin/500603314810530727/?utm_campaign=rtpinrecs&e_t=4b4c2758406040

 5   59baf3c1e06629135a&utm_content=500603314810 (“Link 9”), to a larger version of

 6   Copyrighted Photograph 9, as well as copies of additional photographs authored by and subject

 7   to copyright by Plaintiff. [Exhibit 46].

 8      93. Copyrighted Photograph 9, as displayed on Email 9 and Link 9, included the following

 9   copyright information: “© Harold Davis.” [Exhibit 45-46].

10      94. Link 9 contained an active “Save” button, which enabled any viewer of Link 9 to copy

11   Copyrighted Photograph 9 to a Pinterest “board.” [Exhibit 47].

12      95. The “Save” button included an interface display including the following text: “© Harold

13   Davis” immediately adjacent to Copyrighted Photograph 9. [Exhibit 47].

14      96. Link 9 contained an active “Send” button, which enabled any viewer of Link 9 to copy

15   Copyrighted Photograph 9 to a selection of social media platforms, including WhatsApp,

16   Facebook, Twitter, and Facebook Messenger. [Exhibit 47].

17      97. The “Send” button included an interface display including the following text: “© Harold

18   Davis” immediately adjacent to Copyrighted Photograph 9. [Exhibit 47].

19      98. On September 30, 2019, Defendant copied, posted, and distributed Copyrighted

20   Photograph 10 via email (“Email 10”) titled, “Initial Research for Practical photography,

21   bloemen and 12 other boards like yours.” [Exhibit 48].

22      99. Email 10 includes an active link, www.pinterest.com/cukb/harold-

23   davis/?utm_campaign=rdboars&e_t+5840c81335c247c48016b9fac0db7a9f&utm_content=3067

24   3749 (“Link 10”), to a larger version of Copyrighted Photograph 10, as well as copies of

25   additional photographs authored by and subject to copyright by Plaintiff. [Exhibit 49].

26      100.        Link 10 contained an active “Save” button, which enabled any viewer of Link 10
27   to copy Copyrighted Photograph 10 to a Pinterest “board.” [Exhibit 50].

28      101.        The “Save” button included an interface display including the following text: “by

     Harold Davis” immediately adjacent to Copyrighted Photograph 10. [Exhibit 50].

                                                         11
               Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 12 of 15


 1      102.        Link 10 contained an active “Send” button, which enabled any viewer of Link 10

 2   to copy Copyrighted Photograph 10 to a selection of social media platforms, including

 3   WhatsApp, Facebook, Twitter, and Facebook Messenger. [Exhibit 50].

 4      103.        The “Send” button included an interface display including the following text: “by

 5   Harold Davis” immediately adjacent to Copyrighted Photograph 10. [Exhibit 50].

 6      104.        Pinterest does not qualify for protection from copyright infringement under the

 7   Digital Millennium Copyright Act (“DMCA”) because Pinterest initiated the copying, posting,

 8   and distribution of Copyrighted Photographs 1-10 detailed above.

 9      105.        Pinterest does not qualify for protection from copyright infringement under

10   DMCA because its copying, posting, and distribution of Copyrighted Photographs 1-10 was not

11   at the direction of a person other than Pinterest, the purported “service provider.”

12      106.        Pinterest’s copying, posting, and distribution of Copyrighted Photographs 1-10

13   have been without license or permission of Plaintiff.

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                                                          12
               Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 13 of 15


 1         COUNT I: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101 ET SEQ.

 2      107.        Plaintiff incorporates herein by this reference each and every allegation contained

 3   in each paragraph above.

 4      108.        Plaintiff is, and at all relevant times has been, the sole copyright owner of

 5   Copyrighted Photographs 1-10 (“Copyrighted Photographs”), which are the subject of a valid

 6   and complete Certificates of Copyright Registration by the Register of Copyrights.

 7      109.        Among the exclusive rights granted to each Plaintiff under the Copyright Act are

 8   the exclusive rights to reproduce and distribute the Copyrighted Photographs to the public.

 9      110.        Plaintiff is informed and believes Defendant, without the permission or consent of

10   Plaintiff, copied, posted, and distributed Copyrighted Photographs to third party users of

11   Pinterest. In doing so, Defendant violated Plaintiff’s exclusive rights of reproduction and

12   distribution. Defendant’s actions constitute infringement of Plaintiff’s copyright and exclusive

13   rights under copyright.

14      111.        Plaintiff is informed and believes that the foregoing act of infringement was

15   willful and intentional, in disregard of and with indifference to the rights of Plaintiff.

16      112.        As a result of Defendant’s infringement of Plaintiff’s copyright and exclusive

17   rights under copyright, Plaintiff is entitled to actual or statutory damages, including any profits

18   realized by Defendant attributable to the infringement, pursuant to 17 U.S.C. § 504 for

19   Defendant’s infringement of Copyrighted Photographs.

20

21                               COUNT II: CONTRIBUTORY INFRINGEMENT

22          113.    Plaintiff is informed and believes that Defendant, without the permission or

23   consent of Plaintiff, knowingly made available Copyrighted Photographs to Pinterest users.

24          114.    Plaintiff is informed and believes that Defendant, without the permission or

25   consent of Plaintiff, had knowledge or reason to know of such contributory infringement.

26          115.    As a result of Defendants’ actions, Plaintiff is entitled to actual damages, statutory
27   damages, or such other and further relief as is just and proper.

28



                                                           13
              Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 14 of 15


 1

 2                                            PRAYER FOR RELIEF

 3          WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

 4   A. Declaring that Defendant’s unauthorized conduct violates Plaintiff’s rights under the Federal

 5       Copyright Act;

 6   B. Immediately and permanently enjoining Defendant, its officers, directors, agents, servants,

 7       employees, representatives, attorneys, related companies, successors, assigns, and all others in active

 8       concert or participation with them from copying and republishing Plaintiff’s Copyrighted

 9       Photographs without consent or otherwise infringing Plaintiff’s copyright or other rights in any

10       manner;

11   C. Ordering Defendant to account to Plaintiff for all gains, profits, and advantages derived by

12       Defendant by their infringement of Plaintiff’s copyright or such damages as are proper, and since

13       Defendant intentionally infringed Plaintiff’s copyright, for the maximum allowable statutory

14       damages for each violation;

15   D. Awarding Plaintiff actual and/or statutory damages for Defendant’s copyright infringement in an

16       amount to be determined at trial;

17   E. Awarding Plaintiff his costs, reasonable attorney’s fees, and disbursements in this action, pursuant

18       to 17 U.S.C. § 505; and

19   F. Awarding Plaintiff such other and further relief as is just and proper.

20

21

22

23

24

25

26
27

28



                                                         14
            Case 5:19-cv-07650-VKD Document 1 Filed 11/20/19 Page 15 of 15


 1

 2                                               JURY DEMAND

 3         Plaintiff hereby demands a trial by jury on all claims for which there is a right to jury trial.

 4

 5   Dated: November 20, 2019                     REESE LLP

 6                                                /s/ Michael R. Reese
 7                                                Michael R. Reese (Cal. State Bar No. 206773)
                                                  100 West 93rd Street, 16th Floor
 8                                                New York, New York 10025
                                                  Telephone: (212) 643-0500
 9                                                Facsimile: (212) 253-4272
                                                  Email: mreese@reesellp.com
10

11                                                REESE LLP
                                                  George V. Granade (Cal. State Bar No. 316050)
12                                                8484 Wilshire Boulevard, Suite 515
                                                  Los Angeles, California 90211
13                                                Telephone: (212) 643-0500
                                                  Facsimile: (212) 253-4272
14
                                                  Email: ggranade@reesellp.com
15

16                                                - and –

17                                                THE LAW OFFICE OF DAVID C. DEAL, P.L.C.
                                                  David C. Deal (VA Bar No.: 86005)
18
                                                  P.O. Box 1042
19                                                Crozet, Virginia 22932
                                                  Telephone: (434) 233-2727
20
                                                  Counsel for Plaintiff
21

22

23

24

25

26
27

28



                                                         15
